Raucci, J. This cause coming on to be heard on the Respondent’s motion for summary judgment in favor of Respondent, and the Court being fully advised in the premises, finds: 1. This is another in the series of claims filed by the State Employees’ Retirement System (SERS) against State agencies in regard to FY 83 employer retirement contributions. 2. The Court has previously denied claims brought by SERS in excess of the amount of the reduced appropriation. Senate Bill 177, Senate Joint Resolution 22. State Employees’ Retirement System v. State (1984), 38 Ill. Ct. Cl. 262; State Employees’ Retirement System v. State, 37 Ill. Ct. Cl. 288. 3. No funds lapsed in the payroll codes for which Claimant seeks contributions except these: CODE CLAIMED LAPSED PROBLEM 16 — 961 $148.11 $1,714.07 16 — 176 11.22 108.63 Federal funds no longer utilized 16-234 30.98 171.68 Federal funds no longer utilized 16 — 611 25.08 1,536.77 Federal funds no longer utilized 16 — 707 63.58 97,333.58 Grant expired 16 — 711 36.92 2,736.71 Grant expired 16-416 11.22 108.63 Grant no longer available 4. Because none of the Federal funds are any longer available, only 16 — 961 lapsed any funds. 5. Thus, only $148.11 can be paid to Claimant and the rest must be denied. It is therefore ordered, adjudged and decreed that the Claimant be awarded the sum of one hundred forty-eight and 11/100 dollars ($148.11).